DATE:l0/19/15           LEON HARRISON #815719
                             POLONSKY UNIT
                            3872 FM 350 So.

                                                         (AfECE~.VED ~N
                         LIVINGSTON, TX 77351

                                                       ©OOf\T OF CRII\IIINAL APPEAlS
MR.ABEL ACOSTA, CLERK                                         OCT 26 2015
COURT OF CRIMINAL APPEALS
P.O. BOX 12308,CAPITOL STATION
AUSTIN, TX 78711


Dear Mr.Acosta:

  Please file andl bring to the Court attention Appellant's Writ of Mandamus
and I would like to request that you please send a copy to the Respondent
for me, because Ifm unable to make them at this time.

RESPONDENT:       1
                  I
                  I
MR.CHRIS DANIEL,CLERK
HARRIS COUNTY DISTRICT CLERK
1201 FRANKLIN, 3RD FLOOR
HOUSTON, TX 77002

  I thank you for your time in this matter.


                                                  Sincerely,




                                  i.
'f



                            CAUSE No.751713-F

LEON HARRISON,                      §        IN THE l84TH DISTRICT COURT
 Appellant, Pro Se,                 §
Vs.                                 §        OF
HARRIS COUNTY DISTRICT CLERK,       §        HARRIS COUNTY, TEXAS
CHRIS DANIEL,.IN HIS OFFICIAL,      §
g~~~g!~~~-~~~e~~9~~~~-----------~
         APPELLANT'S ORIGINAL ALLICATION FOR WRIT OF MANDAMUS

                   i
     TO THE HONORABLE JUSTICE OF SAID COURT:
     COMES NOW, Leoh Harrison, Appellant, pro se, in the above-styled and
number cause of action and files this Original Application for Writ of
Mandamus, Pursuant to the Provisions of TEXAS RULES OF APPELLANT PROCE?
                   I
DURE~    RULE 4lfB)Cl}, and would show the Court the following:

B. APPELLANT:
1.01, Leon Harrison, TDCJ #815719 is an offefender incarcerated in the
Texas Department of Criminal Justice and is appearing pro se, who can
be located at: POLONSKY UNIT, 3872 FM 350 So.; LIVINGSTON, TX.         7735~.

1.02, Appellant has exhausted his remedies and has no other adequate
remedy at law.

1.03, The act sought to be compelled is ministerial, not discretionary
in nature. TEXAS RULES OF APPELLANT PROCEDURE, RULE 4l(b)(l), and requ-
ires Respondent to immediately transmit        tb~The   Court of Cniminal Appeals
a copy of the action(s) filed in the matter; l) THE APPLICATION FOR WRIT
OF HABEAS CORPUS,      (INCLUDING ALL ATTACHED EXHIBITS); 2) THE COURT'S ORDER;
3) THE STATE'S ANSWER; 4) THE INDICTMENT, JUDGEMENT AND SENTENCE AND DOCKET
SHEET IN CAUSEPNUMBER 751713; AND 5) THE APPELLATE OPINION IN CAUSE NUMBER
751713; AND APPELLANT'S OBJECTIONS AND MOTION FOR COURT-APPOINTED COUNSEL
UNDER SB-662 (EFFECTIVE 6/16/15.); 6) ANY ANSWER FILED: AND           RECITING THE
DATE UPON WHICH THAT FINDING WAS MADE, IF THE CONVICTION COURT DECIDES TH-
AT THERE ARE NO ISSUE TO BE RESOLVED.




                                        l.
   No copy or any (!filing of this action or any answer filed and recit-
iti~ f~~ daf~ upon w~i~h t~at finding was made have been transmitted to
the Court of Criminal Appeals.

  Had such documents been transmitted to the Court of Criminal Aj)peals
by Respondent as required by Statute, Appellant would have received
notice from the Court of Criminal         App~als.   On October 7,2015, Mr.Abel
Acosta, Clerk of the Court of Criminal Appeals send Appellant the en-
closed exhibit !A'',   inform~ng   Appellant that no writ of habeas corpus
had been filed in the Court of Crimial appeals under that ciuse number.


                                    II.
C. RESPONDENT:
2.01, Respondent chris Daniel, in his capcity as District Clerk of Harris
                  1

County, Texas has a ministerial duty to receive and file all pappers in
a criminal proceeding and perform all other duties imposed on the Clerk
by law pursuant to T.C.C.P. art.2.21, and is responsible under T.R.A.P.,
Rule 4l(b)(l), to immediately transmit to the Court of           Gp~m~nal   Appeals
any Article 11.07 after 35 days to be considered under Article 11.07,
Sec.3(c) of the Texas Code of Criminal Procedure.

  Mr.Chris Daniel, District Clerk, Harris County, Texas may be served at
his place of business at: CRIM. POST-CONVICTION SEC., 1201 FRANKLIN, 3rd
FLOOR; HOUSTON, TX 77002.

                                   III.

D. VIOLATION OF   T~R.A.P.   RULE 4l(b)(l) AND ARTICLE 11.07 §3(C):
  3.01; The Respbndent violated Article 11.07 Sec.3(c) of the Texas Code
of Criminal Procedure, by failing to provide a copy of Appellant's art.
11.07 writ of habeas corpus and related documents and motions filed in
the action by Appellant .on JULY 24,2015 and send said writ of habeas corpus
to the Court of Criminal appeals after trial court adopted the state's
Proposed Findings of Fact, Conclusions of law and order in Cause No.751713-F.
dated and signed by trial court on August 19,2015, more the a month and
half todate.




                                    2.
3.02, Appellant requsted for the transmittal of the writ of habeas cor-
pus and all exhibits and related documents filed by Appellant, State or
Court, and upon which date that finding was       made,~i£   the,conviction court
decides that there are no issue to be resolved and was made by Appellant
to: Mr.Chris Daniel, District Clerk, Harris County, Texas, by certified
maid letters.  The above letters can be reviewed through court's records.

3.03, To date, Appellant has received no response from Respondent regard-
ing Appellant's request for transmittal of Writ habeas Corpus addressed
~nd denied by trial court on August 19,2015.

3.04, As is   cl~ar   from Appellant's letters, Appellant has reeatedly put
Respondent on   no~ice    that Appellant seek the transmittal of all documents
in this action for art.ll.07 writ of habeas corpus, be sent to the Court
of Criminal   Appe~ls    under Article 11.07, Sec.3(c) and Rule 4l(b)(l) of
T.R.A.P. and that such records are required by the Court of Criminal App-
eals to act on Appellant's writ of habeas corpus art.ll.07. Appelllant
has gone well beyond any requirements or obligations imposed upon him by
the Texas Code of Criminal Procedure.

  In contrast to Appellant's efforts, Respondent has wholly failed to
comply with the Texas Code Criminal Procedure, Art.ll.07, Sec.3(c) and
Rule 4l(b)(l) TlR.A.P., is acting in bad faith, and has also failed to
afford Appellant the      the professional and common coutesy of written r
responses to his correspondence and request.

3.05, T.R.A.P. Rule 41, clearly states that ''if" the conviction court
decides that there are no such issues, and notice of appeal is filed,
the clerk shall immediately transmit to the Court of Appeals the Clerk's
Records; and all documents related in the action. And Article 11.07 §3(c)
If the court has not     enter~d   an order disignating issues to be resolved
wtthmA!l35-days after the State have been served with the application, the
application will be forward to the Court of Criminal Appeals for their
consideration pursuant to Article ll.07,Sec.3(c) T.c.c.P •• Failure of the
Court to act within the 35 days shall constitute such a finding. In the
primary case the Court have addressed the issues and denied said writ for
11.07 lief and the District Clerk        have failed to forward said writ for
11.07 to the Court of Criminal appeals, bring Respondent in violation         o~

this procedure, ministerial duties, and thus the law of the State of Texas.




                                        3.
                                    IV.

D. PRAYER FOR RELIEF:

  WHEREFORE, PREMISES CONSIDERED,   App~~lant,   Leon Harrison, pro se, re-
spectfully request a finding that the Respondent did not transmit docu-
ments to the Court of Criminal Appeals within a reasonable time after
the date they were requested and that Appellant brought this litigation
in good faith and has substantially prevailed. Appellant prays for an
Order directing Respondent to transmit Appellant's Writ of Habeas Corpus
and exhibits and related document and motions filed by Appelant, State or
Court, and upon bhe date that finding was made to the Court of Criminal
                I
Appeals, as directed in Rule ~l(b)(l) and Art.ll.07$ec.3(c) in this action.



                                                  Respectfully submitted,
                                                    -.-/_   ~   ./_   .   '
                                                   -~~~~~~~-----
                                                  LEON HARRISO~ #815719
                                                  POLONSKY UNIT
                                                  3872 FM 350 So.
                                                  LIVINGSTON, TX 77351

                          INMATE'S DECLARATION

THE   STATE OF TEXAS                 §
COUNTY OF POLK                       §

E. AFFIDAVIT:
  I swear under oath that the fact ahd allegations in the above appli-
cation for writ of mandamus are true and correct.


                                                   S/   -~q~'-----
                                                        LEON HARRISON #815719
                                                        Aooellant, oro se

F. CERTIFICATE OF SERVICE:
  I hereby cerify th3t I Leon Harrison #815719, request the Clerk of Court
to send the copy to the respondent below, because Appellant was unable to
do so at the time. Dated on this ______ day of ____________ ,2015. Addressed to:
MR. CHRIS DANIEL, HARRIS COUNTY DISTRICT CLERK: CRIM.POST-CONVICTION SEC.,
1201 FRANKLIN, 3rd FLOOR: HOUSTON, TX 77002

                                                  S/ -~-2~_5                  ____ _
                                                     LEON HARRISON #815719
                                                     POLONSKY UNIT
                                                     3872 FM 350 So.
                                                     LIVINGSTON, TX 77351
                                    4.
                                CAUSE No.751713

LEON HARRISON,                         §     IN THE 184TH DISTRICT COURT
   Appellant, PRO SE                   §

v.                                     §     OF
HARRIS COUNTY DISTRICT CLERK,          §     HARRIS COUNTY, TEXAS
CHRIS DANIEL, RESPONDENT,              §
IN HIS OFFICIAL CAPACITY.              §

                                     ORDER
     On this day, came on to be heard the    forehoin~   Appellant's Application
for Writ of Mandamus and it appears to the Court that the same should
be: _____________  L____
                     GRANTED; __________________ DENIED.

     It is therefore ORDERED that the District Clerk shall immediately
transmit to the Court of Criminal Appeals a full copy of this action for
Writ of Habeas Corpus under Art.ll.07, Tex.Code Crim.Proc •••••


     SIGNED on this the ______________ day of ____________ ,2015.




                          ~residing qustice Of The
                       Texas Court Of Criminal Appeals




                                       5.
                                                                                                    t- }     1. J '

                                                                                                          ~f1tbrr rJ
                                                                                                                    !llJ lJ




SHARON KELLER                                                                                      ABEL ACOSTA
  PRESIDING JUDGE              COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512)463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL .JOiiNSON
                                           AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1600
BARBARA 1'. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
OA VIO NEWELL
 JUDGES




   September 23, 2015

   Leon Harrison #81 p719
   Polunsky Unit     I
   3872 FM 350 S.
   Livingston, TX 77351


    RE: Trial Court Case #751713-F


   Dear Mr. Harrison:

   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.




   AA/kd
   Enclosure


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.CCA.COURTS.STATE.TX.US
SHARON KELLER                                                                                        ABEL ACOSTA
  PRESIDING JUDGE              COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                       (512)463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                           AUSTIN, TEXAS 78711                                       SIAN SCHIUIAB
MIKE KEASLER                                                                                         GENERAL COUNSEL
                                                                                                       (512)463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   October 7, 2015

   Leon Harrison #815719
   Polunsky Unit
   3872 FM 350 S.
   Livingston, TX 77351


    RE: Trial Court Case #751713-F


   Dear Mr. Harrison:

   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.




   AA/kd
   Enclosure


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS   78701
                                       WEBSITE WWW.CCA.COURTS.STATE.TX.US